DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 and 14 are objected to because of the following informalities:  in claim 13 (from which claim 14 depends), line 4, the word “the” should precede the term remaining. This does not affect antecedent basis as there can only be one remainder set.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over KR20110035030A, hereinafter ‘030 in view of KR102101243B1, hereinafter ‘243.
‘030 discloses a clothes treating apparatus comprising: a main body (120, fig. 1, cabinet); a hanger positioned inside the main body, wherein the hanger is configured for clothes to be hung on the hanger (160, fig. 1, [0029]); and a blower unit having an air vent through which wind blows toward the clothes hung on the hanger [0029], wherein the hanger comprises: a supporter connected to the air vent, wherein a wind receiving space is formed inside the supporter (160, fig. 1, [0029]); and a shoulder supporter extending from the supporter and forming a wind discharging space connected to the wind receiving space, wherein shoulder portions of the clothes are hung on the shoulder supporter (160, fig. 1, [0029]), and wherein the wind discharging space comprises: a body wind path formed to blow wind toward a body portion of the clothes (160, fig. 11); and sleeve wind paths formed to blow wind toward sleeves of the clothes and diverging at an entrance of the body wind path (figs. 8-9); wherein the partition wall divides the wind discharging space into the body wind path and the sleeve wind paths (figs. 8 and 9); and the body wind path and the sleeve wind paths diverge at a boundary between the wind receiving space and the wind discharging space (see sketch below).

    PNG
    media_image1.png
    262
    446
    media_image1.png
    Greyscale

‘030 discloses the body wind path comprises an air receiving portion which is formed at an entrance of the body wind path and of which the wind path is enlarged upstream (fig. 9, illustrates increased flow above lower 162h) and the claimed invention except for the body wind path comprises an enlarged wind path portion which is formed at an exit of the body wind path and of which a wind path is enlarged downstream. ‘243 teaches the body wind path comprises an enlarged wind path portion which is formed at an exit of the body wind path and of which a wind path is enlarged downstream (see cutout below) in order to provide less obstruction to the drying air for more even drying. ‘030 would benefit equally from providing less obstruction to the drying air for more even drying. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by ‘030 with the body wind path comprises an enlarged wind path portion which is formed at an exit of the body wind path and of which a wind path is enlarged downstream as taught by ‘243 in order to provide less obstruction to the drying air for more even drying. 

    PNG
    media_image2.png
    364
    420
    media_image2.png
    Greyscale

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ‘030 in view of ‘243 as applied to claim 1 above and further in view of Zupnick (US 9,803,314).
‘030 discloses the claimed invention except for exits of the sleeve wind paths are smaller than entrances of the sleeve wind paths. Zupnick teaches exits of the sleeve wind paths are smaller than entrances of the sleeve wind paths (103, fig. 1) because the natural shape of a human shoulder which a shirt covers slopes upward toward the center which naturally tapers the outlet of Zupnick to a smaller cross section. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by ‘030 with exits of the sleeve wind paths are smaller than entrances of the sleeve wind paths as taught by Zupnick since the natural shape of a human shoulder which a shirt covers slopes upward toward the center which naturally tapers the outlet of Zupnick to a smaller cross section.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over ‘030 in view of ‘243 as applied to claim 1 above and further in view of Kang (US 2021/0115617).
‘030 discloses the claimed invention except for the blower unit comprises a vent through which air is inhaled, and a filter installed at the vent, wherein the filter comprises a filter material for removing foreign materials, and a filter cover for covering the filter material, and wherein the filter cover comprises a front inhalation portion facing a front surface of the filter material and a side inhalation portion facing the filter material in peripheral directions of the filter material. Kang teaches the blower unit comprises a vent through which air is inhaled (opening 41, fig. 3), and a filter (95, [0163]) installed at the vent, wherein the filter comprises a filter material for removing foreign materials, and a filter cover for covering the filter material (25, 90, fig. 3, [0163]), and wherein the filter cover comprises a front inhalation portion facing a front surface of the filter material and a side inhalation portion facing the filter material in peripheral directions of the filter material (41, [0107], openings open to all lateral sides of the cover) in order to provide filtering evenly to the process air for more uniform drying. ‘030 would benefit equally from providing filtering evenly to the process air for more uniform drying. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by ‘030 with the blower unit comprises a vent through which air is inhaled, and a filter installed at the vent, wherein the filter comprises a filter material for removing foreign materials, and a filter cover for covering the filter material, and wherein the filter cover comprises a front inhalation portion facing a front surface of the filter material and a side inhalation portion facing the filter material in peripheral directions of the filter material as taught by Kang in order to provide filtering evenly to the process air for more uniform drying. 
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘030 in view of ‘243 as applied to claim 1 above and further in view of Yang (US 2005/0016012).
Yang discloses the claimed invention except for a humidification unit configured to humidify air in the clothes treating apparatus; further comprising an air conditioner unit, wherein the air conditioner unit is configured to dehumidify air in the clothes treating apparatus and is configured to adjust a temperature of air in the clothes treating apparatus. Yang teaches a humidification unit configured to humidify air in the clothes treating apparatus (212, fig. 3, [0034]); further comprising an air conditioner unit, wherein the air conditioner unit is configured to dehumidify air in the clothes treating apparatus and is configured to adjust a temperature of air in the clothes treating apparatus [0037] in order to provide the ability to increase or decrease the humidity for improved process control. Yang would benefit equally from providing the ability to increase or decrease the humidity for improved process control. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by ‘030 with a humidification unit configured to humidify air in the clothes treating apparatus; further comprising an air conditioner unit, wherein the air conditioner unit is configured to dehumidify air in the clothes treating apparatus and is configured to adjust a temperature of air in the clothes treating apparatus as taught by Yang in order to provide the ability to increase or decrease the humidity for improved process control. 

Allowable Subject Matter
Claims 3, 4, 8-11 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
Claim 3 includes allowable subject matter because prior art could not be found to disclose a rib is formed to extend along the wind path of the enlarged wind path portion. Examiner notes that a wind path with all of the limitations of claim 1 is not well represented in the prior art and no prior art reference teaches a rib with all of the limitations of independent claim 1.
Claim 4 includes allowable subject matter because prior art could not be found to disclose a partition wall coupled with a lower portion of the shoulder supporter with all of the limitations of independent claim 1. The closest prior art is found in Jung [0081] which teaches the coupling of a hanging member to a hanger body, but not a partition wall coupled with a lower portion of the shoulder supporter as required by claim 4.
Claim 8 includes allowable subject matter because prior art could not be found to disclose the air vent comprises a connecting portion formed around the opening, wherein the hanger is connected to the connecting portion with all of the limitations of independent claim 8. As noted above, there is little prior art to teach an air vent connected to a clothes hanger such that the claimed connection cannot be located in the prior art.
Claims 13 and 15 include allowable subject matter because prior art could not be found to disclose a plurality of air vents; a hanger installed in at least one of the air vents and at least one of a remaining air vents is configured to guide wind toward the clothes hung on a hanger with all of the limitations of independent claim 1. As noted above, there is little prior art for clothes hangers connected to an air duct. Additional nozzles (as limited by claim 1) could not be found to also direct air to the exterior surface of a hanging article as required by claims 13 and 15. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762